               Case 3:18-cv-05276-RBL Document 82 Filed 04/20/20 Page 1 of 3



 1                                                        HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 8
         SEAN WILSON, individually and on                  CASE NO. 18-cv-05276-RBL
 9       behalf of all others similarly situated,
                                                           ORDER ON PLAINTIFF’S MOTION
10                              Plaintiff,                 FOR TEMPORARY RESTRAINING
                 v.                                        ORDER
11
         HUUUGE, INC., a Delaware                          DKT. # 69
12       corporation,

13                              Defendant.

14
             THIS MATTER is before the Court on Plaintiff Sean Wilson’s Motion for Temporary
15
     Restraining Order. Dkt. # 69. The Motion arises out of a new pop-up message that Defendant
16
     Huuuge, Inc. has inserted into its casino game app. This new pop-up informs users of the app’s
17
     terms of use, which include an arbitration clause. It also utilizes language very similar to a
18
     pop-up that the Court approved in a similar case because it provided instructions on opting-out of
19
     the app’s terms of use, explained the rights at stake in the ongoing lawsuit, and provided contact
20
     information for the plaintiff’s attorney. See Kater v. Churchill Downs Inc., 423 F. Supp. 3d 1055,
21
     1065 (W.D. Wash. 2019) (describing requirements); Kater v. Chuchill Downs, No. 15-cv-612,
22
     Dkt. 145 (W.D. Wash. Dec. 19, 2019) (approving defendant’s revised pop-up). Huuuge’s pop-up
23
     looks like this:
24

     ORDER ON PLAINTIFF’S MOTION FOR
     TEMPORARY RESTRAINING ORDER - 1
               Case 3:18-cv-05276-RBL Document 82 Filed 04/20/20 Page 2 of 3



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
             Nonetheless, Wilson challenges Huuuge’s pop-up primarily on the basis that, with the
13
     ongoing COVID-19 pandemic, users should not be forced to make “complex and crucial
14
     decision[s] as to their legal rights” and “venture into unsafe public spaces in order to ‘opt-out.’”
15
     Motion, Dkt. # 69, at 2. Wilson also objects to the inclusion of new choice of law and statute of
16
     limitations provisions in the terms of use and protests that the pop-up directs users to the 1-800
17
     number that was established for separate lawsuits challenging the Big Fish Casino app.
18
             The Court is unpersuaded that these issues justify a TRO. While the current public health
19
     situation has affected life in innumerable ways, people can still obtain postage and envelopes
20
     online (either through printing or delivery) and leave mail in an outgoing postal box. Indeed,
21
     unlike grocery shopping and other necessities, sending mail is one of the few activities that can
22
     be accommodated fairly easily during quarantine. And it is certainly not the case that the
23
     pandemic has somehow fogged people’s minds to the point that they cannot make rational
24


     DKT. # 69 - 2
               Case 3:18-cv-05276-RBL Document 82 Filed 04/20/20 Page 3 of 3



 1   decisions; if users have time to play games on their phones, they likely have time to weigh their

 2   legal rights.

 3           As for Wilson’s other concerns, they do not add up to much. To the extent that the

 4   California choice of law and statute of limitations provisions limit users’ rights, Huuuge

 5   correctly points out that the pop-up already informs users that clicking “I agree” will preclude

 6   them from participating in this lawsuit. Thus, while the pop-up does not explain how each

 7   provision from the terms could affect the claims in this case, it does state the much more easily-

 8   understood bottom line. Any other impact that the terms’ provisions may have on hypothetical

 9   future claims has nothing to do with Wilson’s lawsuit and is thus beside the point. As for the

10   phone number, Huuuge should consult with Wilson’s counsel and devise an appropriate alternate

11   number, but this hardly warrants judicial intervention.

12           In short, Huuuge’s new pop-up complies with the requirements that the Court articulated

13   in Kater v. Churchill Downs Inc. and Wilson’s new arguments do not persuade the Court that the

14   pop-up is likely invalid. The Motion is DENIED.

15           IT IS SO ORDERED.

16           Dated this 20th day of April, 2020.



                                                          A
17

18
                                                          Ronald B. Leighton
19                                                        United States District Judge

20

21

22

23

24


     DKT. # 69 - 3
